Exhibit (d)(3) FORM OF FIRST SUPPLEMENTAL INDENTURE between GREAT ELM CAPITAL CORP. and AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, as Trustee Dated as of [ ] FIRST SUPPLEMENTAL INDENTURE THIS FIRST SUPPLEMENTAL INDENTURE (this “First Supplemental Indenture”), dated as of [], 2017, is between Great Elm Capital Corp., a Maryland corporation (the “Company”), and American Stock Transfer & Trust Company, LLC, as trustee (the “Trustee”).All capitalized terms used herein shall have the meaning set forth in the Base Indenture (as defined below).
